13-3591
    Fernando v. Haekkerup, et al.,




                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 10th day of March, two thousand fifteen.

    PRESENT:
                GUIDO CALABRESI,
                PETER W. HALL,
                DEBRA ANN LIVINGSTON,
                            Circuit Judges.
    _____________________________________

    Arjuna C. Fernando,

                                 Plaintiff-Appellant,

                       v.                                             13-3591

    Karen Haekkerup, Minister of Social Affairs
    and Integration, et al.,

                      Defendants-Appellees.
    _____________________________________

    FOR PLAINTIFF-APPELLANT:                            Arjuna C. Fernando, pro se, Roskilde,
                                                        Denmark

    FOR DEFENDANTS-APPELLEES:                           Peter L. Hessellund-Jensen, New York, NY.
         Appeal from a judgment of the United States District Court for the Eastern District of New

York (Cogan, J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

         Appellant Arjuna C. Fernando, proceeding pro se, appeals from the district court’s

judgment dismissing his complaint against Danish government officials for lack of subject matter

jurisdiction. We assume the parties’ familiarity with the underlying facts, the procedural history

of the case, and the issues on appeal.

         We review de novo a dismissal for lack of subject matter jurisdiction. Norex Petroleum

Ltd. v. Access Indus., Inc., 631 F.3d 29, 32 (2d Cir. 2010). Here, the district court correctly held

that it lacked jurisdiction over Fernando’s complaint because none of the statutes, treaties, or

theories cited by Appellant below conferred federal question jurisdiction. Appellant argues for the

first time on appeal that 28 U.S.C. § 1332 is unconstitutional insofar as it denies to Americans

domiciled abroad the ability to sue foreign officials in federal court. Congress is well within its

powers, however, to define diversity jurisdiction. See Hertz Corp. v. Friend, 559 U.S. 77, 84

(2010). Section 1332 does not violate an individual’s equal protection rights, and Congress had a

rational basis for limiting the exercise of federal jurisdiction over claims that arise outside the

United States—the need to respect foreign law as a matter of comity. See Republic of Austria v.

Altmann, 541 U.S. 677, 688-89 (2004). Contrary to Appellant’s argument, treaties do not

supersede § 1332 under the Supremacy Clause because treaties are to be regarded as equivalent,

not superior, to federal statutory law. See Cheung v. United States, 213 F.3d 82, 94 (2d Cir.

2000).


                                                 2
       We have considered Appellant’s remaining arguments and find them without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                          FOR THE COURT:
                                          Catherine O=Hagan Wolfe, Clerk




                                             3